Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the RCE filed on May 18, 2022.
Claims 17-23 and 40-46 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 18, 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The previous rejection of claims 17-23 and 40-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Mahajan are withdrawn in view of Applicant’s amendments and arguments.

Response to Arguments
Applicant's arguments filed March 4, 2022 have been fully considered and they are  persuasive.
Beginning on page 5 of remarks, Applicant argues that the previously cited art, Davis and Mahajan, do not teach the newly presented claimed features.  In particular, the Applicant argues that the prior art does not disclose “the API being configured to receive a SAT instance representing a SAT problem to be solved and an incremental update to the SAT problem to be solved.”  Examiner agrees and the rejection is withdrawn.

Conclusion
Claims 17-23 and 40-46 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL T PELLETT/Primary Examiner, Art Unit 2121